DETAILED ACTION
Status of Claims 
This action is in reply to the original application filed on 01/04/2021.
Claims 1-15 are rejected.
Claims 1-15 are currently pending and have been examined.

Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/263,464 filed 12/04/2015 has been received and acknowledged. Additionally, the Application is a Continuation of U.S. Patent No. 10,885,575.

Information Disclosure Statement
Information Disclosure Statement received on 01/04/2021, 05/26/2021, 06/04/2021, 08/11/2021, 08/16/2021, 01/16/2022, 02/23/2022, and 05/05/2022 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,885,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,885,575 contains all of the limitations recited in claim 1, 6, and 11 of the current application as follows:

Claim 1 of current Application (Claims 6 and 11 recite parallel limitations)
Claim 1 of U.S. Patent No. 10,885,575


receive a copy of paint product catalog information associated with a coating manufacturer from a computer system located at a coating manufacturer facility of the coating manufacturer
a server comprising a data storage facility storing a copy of paint product catalog information associated with a coating manufacturer…a computer system located at a coating manufacturer facility remote from the flooring store and associated with the coating manufacturer, the server being further configured to receive the copy of the paint product catalog information from the computer system…
store a paint product ordering application
a server comprising a data storage facility storing a copy of paint product catalog information associated with a coating manufacturer and storing a paint product ordering application…
receive a measured color of a flooring product from a dealer computer terminal located at a flooring store remote from the coating manufacturer facility, the flooring product being sold at the flooring store, the dealer computer terminal being configured to receive the measured color of the flooring product from a spectrophotometer located at the flooring store
a spectrophotometer located at a flooring store and configured to measure a color of a flooring product, the flooring product being flooring sold at the flooring store; a dealer computer terminal located at the flooring store and comprising a computer controlled display device, an input device, and a web browser, the dealer computer terminal being configured to receive the measured color of the flooring product from the spectrophotometer;…the server being configured to receive the measured color of the flooring product from the dealer computer terminal…; and a computer system located at a coating manufacturer facility remote from the flooring store and associated with the coating manufacturer,
determine a plurality of paint colors that coordinate with the flooring product based on the measured color of the flooring product and the copy of the paint product catalog information
the server being configured to receive the measured color of the flooring product from the dealer computer terminal, determine a plurality of paint colors that coordinate with the flooring product based on the measured color of the flooring product and the paint product catalog information…
communicate the plurality of paint colors to the dealer computer terminal
a server comprising a data storage facility storing a copy of paint product catalog information associated with a coating manufacturer and storing a paint product ordering application, the server being configured to receive the measured color of the flooring product from the dealer computer terminal, determine a plurality of paint colors that coordinate with the flooring product based on the measured color of the flooring product and the paint product catalog information, communicate the plurality of paint colors to the dealer computer terminal…
run the paint product ordering application, the paint product ordering application being configured to interact with a web browser of the dealer computer terminal to provide at least one paint product ordering web page to the dealer computer terminal and to cause the at least one paint product ordering web page to be updated in response to operations of a user of the dealer computer terminal on the at least one paint product ordering web page to enable the user of the dealer computer terminal to create an order for a paint product based on a selected paint color from the plurality of paint colors
the server being configured to…run the paint product ordering application, the dealer computer terminal being further configured to receive a selected paint color from the plurality of paint colors from the dealer computer terminal, the paint product ordering application running on the server being configured to interact with the web browser of the dealer computer terminal to provide at least one paint product ordering web page to the dealer computer terminal and to cause the at least one paint product ordering web page to be updated in response to operations initiated by a user of the Serial No. 15/355,736Page 2 of 12dealer computer terminal on the web page to enable the user of the dealer computer terminal to create and store an order for a paint product based on the selected paint color
receive the order for the paint product from the dealer computer terminal
the paint product ordering application running on the server being configured to interact with the web browser of the dealer computer terminal to provide at least one paint product ordering web page to the dealer computer terminal and to cause the at least one paint product ordering web page to be updated in response to operations initiated by a user of the Serial No. 15/355,736Page 2 of 12dealer computer terminal on the web page to enable the user of the dealer computer terminal to create and store an order for a paint product based on the selected paint color; and a computer system located at a coating manufacturer facility remote from the flooring store and associated with the coating manufacturer, the server being further configured to receive the copy of the paint product catalog information from the computer system and to communicate the order for the paint product to the computer system, and the computer system being configured to communicate with the server and receive transmission of the order for the paint product from the server for order fulfillment at the coating manufacturer facility
communicate the order for the paint product to the computer system located at the coating manufacturer facility of the coating manufacturer, the computer system being configured to receive transmission of the order for the paint product from the server for order fulfillment at the coating manufacturer facility, the order fulfillment including creating, packing, and shipping the paint product to the user
a computer system located at a coating manufacturer facility remote from the flooring store and associated with the coating manufacturer, the server being further configured to receive the copy of the paint product catalog information from the computer system and to communicate the order for the paint product to the computer system, and the computer system being configured to communicate with the server and receive transmission of the order for the paint product from the server for order fulfillment at the coating manufacturer facility, wherein the order fulfillment includes creating, packing, and shipping the paint product to the user


Claim 2 and parallel claims 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,885,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,885,575 contains all of the limitations recited in claims 2, 7, and 12 of the current application as follows:
Claim 2 and parallel claims 7 and 12 of current Application
Claim 2 of U.S. Patent No. 10,885,575
the at least one paint product ordering web page comprises an interactive screen display comprising a paint product selection panel and a shopping cart panel; 
wherein the at least one paint product ordering web page comprises: a single interactive screen display comprising a paint product selection panel and an adjacent shopping cart panel;
and the interactive screen display is configured to: enable the user to perform a first plurality of selection operations on the paint product selection panel to select a first paint order comprising a first paint color, a first sheen for that first paint color, and a first quantity of paint having the first paint color; 
wherein the interactive screen display is configured to: enable the user to perform a first plurality of selection operations on the first panel to select a first order comprising a first paint color, a sheen for that first paint color, and a quantity of paint having the first paint color;
enable the user to cause the first paint order to appear in the shopping cart panel and to cause the paint product selection panel to refresh back to a default state wherein a second paint order can be created on the paint product selection panel; 
enable the user to cause the first order to appear in the shopping cart panel and to thereafter cause the product selection panel to refresh back to a default state wherein a second order may be created on the product selection panel;
enable the user to perform a second plurality of selection operations on the paint product selection panel to select a second paint order comprising a second paint color, a second sheen for that second paint color, and a second quantity of paint having the second paint color; and
enable the user to perform a second plurality of selection operations on the first panel to select a second order comprising a second paint color, a sheen for that second paint color, and a quantity of paint having the second paint color; and
enable the user to cause the second paint order to appear in the shopping cart panel
enable the user to cause the second paint order to appear in the shopping cart panel adjacent the first order


Claim 3 and parallel claims 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,885,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,885,575 contains all of the limitations recited in claims 3, 8, and 13 of the current application as follows:
Claim 3 and parallel claims 8 and 13 of the current Application
Claim 4 of U.S. Patent No. 10,885,575
wherein the paint product selection panel is configured to allow selection of at least one of a primer product, a paint brush product, a paint roller product, color chips, and a marketing brochure
wherein the paint product selection panel is configured to allow selection of one or more of a primer product, a paint brush product, a paint roller product, color chips or marketing brochures


Claim 4 and parallel claims 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,885,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,885,575 contains all of the limitations recited in claims 4, 9, and 14 of the current application as follows:
Claim 4 and parallel claims 9 and 14 of the current Application
Claim 5 of U.S. Patent No. 10,885,575
wherein the interactive screen display is further configured to enable the user to remove a selected item from at least one of the first paint order and the second paint order
further configured to enable the user to remove a selected item from an order or to change a characteristic of the ordered item


Claim 5 and parallel claims 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,885,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,885,575 contains all of the limitations recited in claims 5, 10, and 15 of the current application as follows:
Claim 5 and parallel claims 10 and 15 of the current Application
Claim 5 of U.S. Patent No. 10,885,575
wherein the interactive screen display is further configured to enable the user to change a characteristic of a selected item from at least one of the first paint order and the second paint order
further configured to enable the user to remove a selected item from an order or to change a characteristic of the ordered item


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In the present application, claims 1-15 would be allowable if rewritten or amended to overcome the rejections under Double Patenting set forth in this Office action. The following is the Examiner's statement of reasons of allowance over the prior art:
Regarding 35 U.S.C. §101, when looked at as a whole, the additional elements of the claims integrate the abstract idea into a practical application. Specifically, when looked at as a whole, the interactions between the various additional elements (including at least the server, the computer system located at the coating manufacturer facility, the paint product ordering application, the dealer computer terminal, the spectrophotometer, the web browser of the dealer computer terminal, and at least one paint product ordering web page) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Regarding 35 U.S.C. §103, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. 

Claims 1-15 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes Rousay et al. (US 2015/0356661 A1), of Webb et al. (US 2006/0001677 A1), Reynolds et al. (US 2011/0266337 A1), and Sarusi et al. (US 2007/0271156 A1). Rousay teaches a paint product catalog information associated with a coating manufacturer (Rousay, [0021], and [0037]); a server configured to: store a paint product ordering application (Rousay, [0022], [0021], and [0043]); receive a measured color of a flooring product from a dealer computer terminal located at a store, the product being sold at the store, the dealer computer terminal being configured to receive the measured color of the flooring product from a spectrophotometer located at the flooring store (Rousay, [0023] and [0045]); determine a plurality of paint colors that coordinate with the product based on the measured color of the flooring product and the copy of the paint product catalog information (Rousay, [0045]-[0048]); communicate the plurality of paint colors to the dealer computer terminal (Rousay, [0045] and [0046]); run the paint product ordering application (Rousay,[0036] and [0042]), the paint product ordering application being configured to interact with a web browser of the dealer computer terminal to provide at least one paint product ordering web page to the dealer computer terminal (Rousay, [0039] and [0043]); receive the order for the paint product from the dealer computer terminal (Rousay, [0043] and [0036]); and the order fulfillment including creating, packing, and shipping the paint product to the user (Rousay, [0043]).
Webb teaches the store being a flooring store and the product being a flooring product (Webb, [0107]); and the computer system being located at the coating manufacturer facility of the coating manufacturer, the computer system being configured to receive transmission of the order for the paint product from the server for order fulfillment at the coating manufacturer facility (Webb, [0115], [0116] and [0120]).
Reynolds teaches a dealer computer terminal located at a store remote from the coating manufacturer facility (Reynolds, [0099]); and communicating the order for the paint product to the computer system (Reynolds, [0099]).
Sarusi teaches a server configured to cause the at least one paint product ordering web page to be updated in response to operations of a user of the dealer computer terminal on the at least one paint product ordering web page to enable the user of the dealer computer terminal to create an order for a paint product based on a selected paint color from the plurality of paint colors (Sarusi, see at least: [0078] and Fig. 6).

Rousay, Webb, Reynolds, and Sarusi do not teach or suggest, alone or in combination, the recited limitations without reliance on improper hindsight bias.

Cited NPL reference U (cited 06/16/2022 in PTO-892) teaches matching a paint chip color in store using a spectrophotometer, but does not teach or suggest the recited claims.

Cited NPL reference V (cited 06/16/2022 in PTO-892) teaches a software that provides consistent and accurate color matching, but does not teach or suggest the recited claims.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Leskanic et al. (US 2017/0374234 A1) teaches reproducing color designs and images, including custom designs, on a variety of surfaces such as floor coverings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684